Title: To James Madison from John Armstrong, 4 June 1814
From: Armstrong, John
To: Madison, James


        
          Sir,
          War Dept. 4th. June 1814
        
        I have the honor to transmit herewith, in obedience to your orders of yesterday, a General Report of the Army of the U.S. it’s strength and distribution; an estimate of the regular force of the enemy in the two Canadas; the posts occupied by this, and the reinforcements from Europe destined thereto, and to the Atlantic frontier of the U.S.
        The Department of War having no means, other than those strictly military, of gaining information of the enemy’s numbers movements & positions, What is offered under these heads, though the best in it’s possession, may be very erroneous. I am Sir, with the highest respect, your Obedient humble servant
        
          John Armstrong
        
      